


 

Exhibit 10.3

 

THIRD AMENDMENT TO PROPERTY MANAGEMENT

AND SERVICES AGREEMENT

This Third Amendment to Property Management and Services Agreement (“Third
Amendment”) is made and entered as of May 1, 2006 (the “Effective Date”), by and
between Glenborough Properties, L.P., a California limited partnership
(“Glenborough”) and Rancon Realty Fund IV, a California limited partnership
(“Rancon”).

RECITALS

This Third Amendment is made with reference to the following facts and
objectives:

A.        GLENBOROUGH and Rancon are parties to Property Management and Services
Agreement dated as of June 30, 2004, as amended as of September 30, 2005, and
December 1, 2005 (the “Agreement”), under which GLENBOROUGH provides certain
Management, Administration and Consulting (each as defined in the Agreement)
services to Rancon.

 

B.

The parties wish to extend the term of the Agreement.

NOW, THEREFORE, Glenborough and Rancon hereby agree as follows:

AGREEMENT

1.         Article 2, Section 2.1 of the Agreement is hereby deleted and
replaced with the following:

2.1       Term of Agreement. The term of this Agreement (“Term”) shall be four
(4) years, commencing on January 1, 2005 (“Commencement Date”) and ending at
11:59 p.m., December 31, 2008; provided, however, that the Term shall be
automatically extended for up to a maximum of five (5) additional consecutive
one (1) year periods of time, without further act by any party hereto, unless,
not later than one hundred twenty (120) days prior to the last day of the Term,
or any one year extension thereof, a party to this Agreement gives the other
party written notice of termination of this Agreement and, in such event, this
Agreement shall terminate at the end of the then current Term, or extension
thereof.

2.         All other terms, covenants, and conditions of the Agreement shall
remain in full force and effect.


1

--------------------------------------------------------------------------------


3.         To the extent there are any inconsistencies between this Third
Amendment and the Agreement, the terms, covenants, and conditions of this Third
Amendment shall govern.

IN WITNESS WHEREOF, Glenborough and Rancon have executed this Third Amendment as
of the date first above written.

GLENBOROUGH:

 

GLENBOROUGH PROPERTIES, L.P.,

a California limited partnership

By:       Glenborough Realty Trust Incorporated

A Maryland corporation

Its General Partner

By: /s/ Sandra Boyle

Its Executive Vice President

 

RANCON:

 

RANCON REALTY FUND IV,

a California limited partnership

 

By: /s/ Daniel L. Stephenson

Daniel L. Stephenson,

General Partner

 

By: RANCON FINANCIAL CORPORATION, a

California corporation, General Partner

 

By:/s/ Daniel L. Stephenson

Daniel L. Stephenson, President

 

 

 

2

 



 

 